Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of GROUP I, claims 1-4, in the reply filed on 01/19/2021 is acknowledged.

Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JP 01146808).
	Saito et al. teach an anti-fouling coating copolymer comprising:
(A) 10-90 mol% (all the examples are at 50 or 60 mol%) of a triorganosilyl (meth)acrylate unit, consistent with the present formula (1); and
(B) 10-90 mol%  (which includes 40-50 mol%) of (meth)acrylic units polymerizable there with (A), with the provision that the (B) units of the monomer mixture includes 0.01-10 mol% of a (meth)acrylic acid units; wherein in page 53, lines 29-34, Saito et al. teach the (B) units polymerizable there with the 
	In claim 4, Saito et al. teach that the content of the acidic (meth)acrylic unit in the copolymer is preferably 0.1-5 mol%, which is consistent with applicant’s copolymer. Thus, an acid value of below 20 KOHmg/g, consistent with applicant’s copolymer, is present.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (WO 2017/051922).
	In Table 3: Examples A-12-A15, Taniguchi et al. teach an antifouling paint comprising a binder resin (a vehicle resin) which comprises
	50 wt.% of triisopropyl silyl acrylate (TIPX = structural unit (A): monomer a), 
	10 wt.% of a macromonomer MM2 (structural unit (B): monomer b), 
	25 wt. % of methyl methacrylate (structural unit (B): monomer b), 
	10 wt.% of ethyl acrylate (structural unit (B): monomer b), 
	5 wt.% of 2-methoxyethyl acrylate (MTA) (structural unit (B): monomer b2); and
 which has an a acid value (which is from free carboxyl groups) of 0.4 – 0.6 mgKOH/g.
	For clarification, it is noted that the “acid value” corresponds to the amount of carboxylic acid groups in a resin or mixture.  Specifically, it is the mass of potassium hydroxide (KOH) in milligrams that is required to neutralize one gram of chemical substance and thus is a measure of the number of carboxylic acid groups in a chemical compound.  This is determined by KOH titration in the presence of phenolphthalein as an indicator (See ¶ 515 of US 20180201797, which is the English language translation of Taniguchi et al.).
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE